COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                            NOTICE OF ORDER ON MOTION

Cause number:              01-13-00010-CV
Style:                     Debola George and Gifted Kids Child Care and Learning Center, Inc.
                           v Colony Builders, Inc.
                  *
Date motion filed :        April 12, 2013
Type of motion:            Unopposed Motion to Extend Time to Mediate
Party filing motion:       Appellant
Document to be filed:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                  Absent extraordinary circumstances, the Court will not grant additional motions to extend
                  time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)


          The deadline to mediate is extended to May 28, 2013.




Judge's signature: /s/ Evelyn V. Keyes
                   Acting individually         Acting for the Court

                  Panel consists of ______________________________.

Date: April 16, 2013




November 7, 2008 Revision